DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claim recites “compare the first operational data with the historical first operational data corresponding to the first sensor; and determine an error in operation of the mechanical system based on the comparison” is unclear because how an error in operation of the mechanical system based on the comparison can be determined when there is no technical operation to define metes and bound to recognize for the error. The claimed invention is vague.
 	With respect to claims 9 and 15, the claims have the same problem occurred as indicated in the claim 1 above, therefore, the claims 9 and 15 are rejected by the same reasons as indicated in the rejection of the claim 1 above.
  	Dependent claims 2-8, 10-14 and 16-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jacobsen et al (US 6907799). The examiner takes official notice to any difference languages between the claimed invention and the reference in view of ordinary skill and customary meaning in the art that having the same solution activity which is addressed in the parenthesis.
With respect to claim 1, Jacobsen et al teach an inspection system for non-invasive inspection (abstract, figure 1), the inspection system comprising: a memory storing historical first operational data, the historical first operational data associated with a mechanical system (figure 1, database server 70); a detector including a first sensor, the detector being disposed on an item to be moved along the mechanical system to be inspected (figure 1, sensor package 18, and Doppler camera 56 or any type of non-destructive sensor may be employed); an error detector (figure 1, data generated by the sensor package 18 is passed from the robotic vehicle 10 over the wireless communication system to the control station 8, the data is then analyzed to determine if fault condition) in communication with the detector, wherein the error detector is to: retrieve first operational data from the detector, wherein the first operational data is indicative of a current operational condition of the mechanical system (column 6, 
With respect to claims 9 and 15, the claimed invention having th similar features as indicated in the system claim 1, therefore, the claims 9 and 15 are rejected by the same reasons and cited references as indicated in the rejection of the claim 1 above.
With respect to claims 2 (Markus claim type), Jacobsen et al teach the inspection system as claimed in claim 1, wherein the first sensor comprises at least one of an image processing device, an infrared camera, an odor sensor, a sound sensor, a temperature sensor, a speed sensor, a vibration sensor, and a Radio Frequency Identification (RFID) reader (column 5, lines 40-61, Doppler camera system, vibrometer, etc). 
With respect to claim 3 (Markus claim type), Jacobsen et al teach the inspection system as claimed in claim 2, wherein the first operational data includes at least one of a video footage recorded by a video camera, infrared patterns recorded by the infrared camera, odors detected by the odor sensor, sounds detected by the sound sensor, thermal patterns detected by the temperature sensor, a 
With respect to claim 4, Jacobsen et al teach the inspection system as claimed in claim 1 further comprising: an intelligent baggage docking station to wirelessly communicate with the detector when the detector is within a detectable range of the intelligent baggage docking station, wherein the intelligent baggage docking station is to receive the first operational data from the detector and is to transmit the first operational data to the error detector (figure 1, control station, column 6, lines 15-21). 
With respect to claim 5, Jacobsen et al teach the inspection system as claimed in claim 1, wherein the error detector is to: determine an operational trend of the mechanical system, based on the historical first operational data corresponding to the first sensor; and determine a deviation in an operation of the mechanical system from the operational trend based on the comparison of the first operational data and the operational trend, wherein the deviation beyond a threshold is indicative of the error in the mechanical system (column 7, lines 20-40).
With respect to claims 6 and 18, Jacobsen et al teach the inspection system as claimed in claim 1, further comprising a user interface including a dashboard to one of: deliver the notification; and indicate a general health of the mechanical system, based on an operational trend of the mechanical system (column 6, lines 29-37, on-board computer, column 7, lines 20-32, anomaly identification, anomaly classification and report generation). 
With respect to claim 7, Jacobsen et al teach the inspection system as claimed in claim 1, wherein the inspection system further comprises a location sensor to determine a location of the item in the mechanical system, wherein the location of the item is indicative of the location of the error detected in the mechanical system (column 5, lines40-53 and column 6, lines 18-28).  
With respect to claims 10 and 16, Jacobsen et al teach wherein the determining comprises: ascertaining an operational trend of the mechanical system, based on the historical first operational 
With respect to claims 11 and 17, Jacobsen et al teach wherein the determining comprises determining a threshold value for the first operational data pertaining to the first sensor, based on the operational trend, the threshold value being for determining a deviation in the current operational condition of the mechanical system from the operational trend to determine the error (column 7, lines 20-40).
With respect to claim 12, Jacobsen et al teach the method as claimed in claim 9, wherein the determining comprises ascertaining a position of the item in the mechanical system using at least one of a location sensor, a luggage report, and variance data analysis technique (column 6, lines 15-28 and column 7, lines 20-40). 
With respect to claims 13 and 19, Jacobsen et al teach the method as claimed in claim 9, wherein the error is one of an imminent error, a likely error, and an occurred error (column 6, lines 15-22 and column 7, lines 20-40, any catalogue, classification of anomaly, fault). 
Allowable Subject Matter
Claims 8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 35 U.S.C.112 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferguson (US 20160379102) discloses automated system to identify and track luggages using HF tags.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865